DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/579,012 has been reviewed.
In claim 9, line 5, “theone” should be corrected to read -- the one --.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, and claim 9, line 6, the expression “the electric current” lacks antecedent basis.
In claim 2 and 10, the manner of which these claims are presented, it is not clear as to whether the instant claimed electric motor also includes the second structure as a part thereof.
In claims 3-4 and 13-14, the expressions ‘the cross-section” (both occurrences) lack antecedent basis.
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aruga (US 5,317,976).
Aruga discloses a system of transportation including one or more vehicles 9 capable for transportation in a tube or over a substrate, one or more speed controllers 2 coupled to one or more vehicles, electric power source 10/19 supplying electrical current to the one or more vehicles via one or more speed controllers 2, and travelling surface 12/16. 
Regarding the one or more vehicles being capable of moving in at least two directions (instant claim 1) and at least four directions (instant claim 5), consider the structure of Aruga, wherein at least one vehicle is considered to have a configuration capable of moving in multiple directions, such as along a straight path, a left curve path, a right curve path, an uphill incline path, a downhill decline path, and forward/reverse, etc. 
Regarding instant claim 3, at least a vehicle of Aruga has a configuration that is considered to be capable for use in a larger tube/tunnel that has a cross-section different than that of the vehicle.
Regarding instant claim 4, at least a vehicle of Aruga has a configuration that is capable for use in a larger tube/tunnel that has a cross-section the same as that of the vehicle.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga (US 5,317,976).
Aruga is applied above.
Regarding the vehicle is controlled by an individual inside of the vehicle, note that vehicles, such as traditional automobiles, buses, trains, etc., are operated by individuals inside - such as drivers. Therefore, it would have been obvious to one of ordinary skill in the art to configure the at least one or more vehicles of Aruga to be operated in the traditional sense, such as by a driver inside the vehicle, so as to avoid complications of a remote control system. The structure of Aruga, is considered to include the features of instant claims 6. 
Regarding instant claim 8, it is noted that transport vehicles are generally known to carry people and/or cargo, such as known passenger buses and cargo trucks/trains. Therefore, it would have been obvious to one of ordinary skill in the art to configure the . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga (US 5,317,976) in view of Horst (US 6,853,890).
Aruga is applied above.
Horst discloses a vehicle having an external remote control device 12.
In view of Horst, it would have been obvious to one of ordinary skill in the art to include a remote control device and configure the vehicle of Aruga to operate with such remote control device, in a manner similar to that taught by Horst, so as to allow more flexible operations.
Claims 9, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga (US 5,317,976) in view of Gayot (US 3,839,964).
Aruga is applied above.
Gayot discloses a travel network of interconnected travelling surfaces/rails.
In view of Gayot, it would have been obvious to one of ordinary skill in the art to configure the travelling surfaces/tracks of Aruga into a network of interconnecting travelling surfaces/rails, similar to that taught by Gayot, so as to increase the scope of  transportation services to a much larger area. The structure of Aruga, as modified, is considered to include the features of instant claims 9 and 11-12, wherein the travelling surfaces are conductive substrates/rails 12, which are reaction plates 12 described in Aruga.   

Regarding instant claim 14, at least a vehicle of Aruga has a configuration that is capable for use in a larger tube/tunnel that has a cross-section the same as that of the vehicle.
Regarding instant claim 15, it is noted that transport vehicles are generally known to carry people and/or cargo, such as known passenger buses and cargo trucks/trains. Therefore, it would have been obvious to one of ordinary skill in the art to configure the vehicles of Aruga for transporting people and/or cargo in accordance with transportation needs.
Regarding instant claim 18, wherein the vehicle route can be changed dynamically, the vehicle in the structure of Aruga, as modified, can be dynamically changed by moving/steering the vehicle to a new route within the network of traveling surfaces.
Regarding instant claimed 19, consider the vehicles with wheels 7 of Aruga.
Regarding instant claim 20, consider the vehicles of Aruga with levitation, rolling or suspension components 7 extending from the vehicles. 
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga (US 5,317,976) in view of Miller (US 2010/0192799).
Aruga is applied above.
Regarding instant claims 16-17, consider the transportation system of Miller, wherein vehicle 100 travels in tube 106 that is pressurized with hydrogen such that the .
Claims 2 and 10 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Aruga (US 5,317,976) in view of Heinen (US 7,530,415).
Aruga is applied above including an engine readable as a hover engine comprising electric motor 65 (Fig. 8). 
Electric motors including winding and permanent magnets are known. Consider for example Heinen, wherein electric motor 5 comprises winding 7, and a first set of permanent magnets 10 held by first structure 6, wherein an electric current applied to the winding causes the first set of permanent magnets to rotate. In view of Aruga, it would have been obvious to one of ordinary skill in the art to construct the electric motor of Aruga, such as electric motor 65 (Fig. 8), with known components, including windings and a first set of permanent magnets, similar to that taught by Heinen, to perform the expected function thereof. The structure of Aruga, as modified, is considered to include the features of instant claims 2 and 10 having an electric motor similar to that taught by Heinen and a second structure including a second set of magnets 11 shown in Fig. 8 of Aruga, which is configured to induce eddy current in substrate 12, wherein speed controller 2 (Figs. 3, 21)  is coupled to the hover engine, and the electric power source supplies electric current to the hover engine via speed controller 2. The structure of Heinen, as modified, is considered to include the features of instant claims 2 and 10
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 3-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 7-8, 10-11, 13-19, 21, 22 and 24-26 of U.S. Patent No. 10,308,135. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all features of the instant application claims.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 and 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13 of prior U.S. Patent No. 10,308,135. This is a statutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2011/0277659), Li (US 7,626,290) and Guardo (US 7,059,252) disclose systems for transportation including engines with rotating magnets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617